DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-9, 11, 12, 15-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, alone or in combination fail to explicitly disclose A method of providing control for a food processing system, the method comprising: receiving, at a processor of a sensor device, a plurality of images capturing a scene that depicts at least a portion of a conveyer entering a treatment area of the food processing system, wherein respective ones of the images capture the scene at respective points in time; processing, with the processor of the sensor device, one or more images, among the plurality of images, to detect one or more characteristics in the scene, including i) detecting presence or absence of a product on the at least the portion of the conveyor depicted in the scene and ii) classifying the scene as having one or more characteristics among a predetermined set of characteristics; and providing, by the sensor device to a controller, characteristics information indicating the one or more characteristics detected in the scene, wherein the characteristics information is to be used by the controller to control operation of one or both of a} 1 the conveyor and b) ii) the treatment area of the food processing system-; wherein receiving the plurality of images comprises receiving a plurality of infrared (IR) images captured by an IR camera; and wherein processing the one or more images among the plurality of images includes i) rendering an IR image, among the plurality of IR images, as a visible image depicting the at least the portion of the conveyor in the scene, ii) processing the visible image to detect the one or more characteristics in the scene, iii) comparing values of respective pixels in an IR image, among the plurality of IR images, to a threshold temperature, the threshold temperature being between a temperature of a surface of the conveyor and a temperature of the product on the conveyor, iv) counting at least one of a) a first number of pixels having values that exceed the threshold temperature and b) a second number of pixels having values that do not exceed the threshold temperature, and v) determining at least one of the one or more characteristics of the scene based on a ratio of at least one of a) the first number of pixels having values that exceed the threshold temperature to a total number of 2 of 11Appl. No. 16/848,936 the respective pixels in the IR image and b) the second number of pixels having values that do not exceed the threshold temperature to the total number of the respective pixels in the IR image, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        03/10/2022